ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-284, concluding on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent), that HERBERT R. EZOR of CLIFTON, who was admitted to the bar of this State in 1971, and who has been suspended from the practice of law since September 23, 2014, should be suspended from practice for a period of three months for violating RPC 1.15(d) (recordkeeping violations), RPC 5.5(a) (practicing law while ineligible), RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(c) (engaging in conduct involving dishonesty, fraud or misrepresentation), and RPC 8.4(d) (engaging in conduct prejudicial to the administration of justice), and good cause appearing;
*9It is ORDERED that HERBERT R. EZOR is suspended from the practice of law for a period of three months, effective immediately; and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of his suspension, and that he shall comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.